Citation Nr: 0007423	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO. 98-14 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected left knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1965 to June 1967.


In August 1997 the Department of Veteran s Affairs (VA) 
Regional Office in Winston-Salem, North Carolina, denied the 
veteran's increased rating claim for his service-connected 
left knee disability, currently evaluated as 10 percent 
disabling.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  The veteran's appeal is now 
before the Board for resolution. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained.

2.  The veteran has complaints of left knee pain and there is 
x-ray evidence of minimal degenerative joint disease but he 
has full range of motion with no instability, swelling, or 
deformity of the left knee.

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the 
veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

The veteran's service medical records indicate that he was 
treated for left knee problems on several occasions in 
service.  A January 1967 separation examination notes 
complaints of left knee pain.  The veteran was service-
connected for residuals of a left knee injury, and received a 
noncompensable evaluation with an effective date of June 
1967.

In March 1982, the RO increased the veteran's disability 
rating from 0 to 10 percent disabling, effective from 
November 1981.  In June 1984 the Board confirmed the 
veteran's 10 percent rating, as did the RO in subsequent 
rating decisions in November 1990 and December 1992. 

VA outpatient treatment records from March 1996 to May 1996 
reveal that the veteran received treatment for complaints of 
pain, swelling and instability of the left knee.  The 
veteran's range of motion was from 0 to 120 degrees, and the 
presence of crepitance was noted.  The Lachman test for 
instability of the interior and posterior ligaments was 
negative.  No lateral instability was observed.  The McMurray 
test was positive.  

The veteran was hospitalized at a VA facility in March 1997.  
While this admission was primarily for medical difficulties 
unrelated to the veteran's left knee disability, an 
examination revealed mild crepitation in the knees, 
bilaterally.  The examiner noted no weakness, deformity, 
paralysis or edema. The veteran reported his history of a 
left knee injury, but indicated that his left knee was not 
bothering him at that time.  The veteran's knee condition was 
noted as part of the overall diagnosis. 

The veteran's claims file contains the report of a January 
1998 VA examination.  The veteran complained of left knee 
pain, and indicated that his knee was especially painful on 
cold, wet days.  The examiner noted that the veteran had been 
provided with a brace to wear on his left knee.  The veteran 
had not undergone any surgery on his left knee, and he 
indicated that he had not experienced any episodes of 
dislocation or of recurrent subluxation.  Clinical evaluation 
revealed no obvious swelling or deformity.  The veteran was 
observed to have full range of motion, from 0 to 140 degrees.  
All of his ligaments were noted to be intact, and there was 
no joint line pain. The veteran was observed to be able to 
stand on his toes and heels, and was able to squat.  X-rays 
taken as part of the examination revealed minimal 
degenerative changes of the veteran's left knee.  The staff 
radiologist found no acute abnormality.  The examiner 
diagnosed the veteran with left knee pain with minimal 
degenerative joint disease (DJD).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected left 
knee disability is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 

38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where entitlement to compensation is 
already established and the appropriateness of the present 
rating is at issue, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant's left knee disability is rated in part under 
Diagnostic Code 5257. Diagnostic Code 5257 provides for the 
evaluation of "other" impairment of the knee, to include 
recurrent subluxation and lateral instability.  A 10 percent 
is warranted for slight impairment.  Ratings of 20 and 30 
percent are warranted for moderate and severe impairment, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

Additionally, other diagnostic codes may be appropriate for 
consideration in the instant case.  Diagnostic Code 5010 of 
the Schedule provides for the assignment of disability 
evaluations for arthritis due to trauma, substantiated by x-
ray findings, to be rated under Diagnostic Code 5003, which, 
in turn, provides that degenerative (hypertrophic or 
osteoarthritis) arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes 
(here, Diagnostic Codes 5260 and 5261), a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent rating 
requires that extension be limited to 30 degrees.  A 50 
percent rating, the maximum allowed under this code, requires 
that extension be limited to 45 degrees.  38 C.F.R § 4.71a, 
Diagnostic Code 5261 (1999).

In the instant case, the veteran maintains that his current 
rating is not sufficient for the amount of disability that 
his left knee disability causes him.  The veteran complains 
of chronic pain, and he utilizes both a knee brace and cane.

Despite the pain complained of by the veteran, and the 
diagnosis of arthritis, the veteran has maintained full range 
of motion.  According to 38 C.F.R. § 4.71, Plate II, VA 
considers normal range of motion to be from 0-140 degrees 
(extension-flexion), and the veteran's range of motion is not 
currently noted to be limited below this range.  In addition, 
his 0 to 120 degrees range of motion noted in 1996 was only 
slightly less than normal.  Also, the veteran cannot receive 
a higher rating under Diagnostic Code 5260 (for limitation of 
flexion) because, for a 20 percent rating under this code, 
flexion must be limited to at least 30 degrees.  
Additionally, under Diagnostic Code 5261 (for limitation of 
extension), for a 20 percent rating, extension must be 
limited to 15 degrees.  Neither is the case here, as the 
veteran's flexion and extension are unimpaired according to 
the most current medical evidence of record.

The veteran does not experience instability of the knee.  The 
veteran's March 1997 VA treatment report contains no evidence 
of left knee instability, and the January 1998 VA examination 
noted that the veteran has had no episodes of dislocation or 
of recurrent subluxation.  As such, he cannot receive 
separate ratings for instability and arthritis under 
VAOPGCPREC 23-97 due to the arthritis.  Also, VAOPGCPREC 9-98 
stipulates that the extent of the limitation of motion must 
be sufficient to meet the criteria for a compensable rating 
under Diagnostic Codes 5260 and 5261.  As explained above, 
this is not the case.

The Board further notes the veteran's complaints of chronic 
left knee pain, and observes that these complaints have been 
recorded in the veteran's most recent VA examinations, in 
both January 1998 and in December 1998.  Such symptoms, the 
complaints of which the Board finds credible, must be 
considered in the assignment of the appropriate evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  While the veteran has complained of 
knee pain, there is no objective medical evidence 
substantiating symptomatology which would warrant a higher 
evaluation. 

Since the veteran currently experiences full range of motion 
in his left knee (0-140 degrees), he clearly does not have 
ankylosis that might entitle him to a higher rating under 
Code 5256.  It is noted that the veteran has no complaints of 
recurrent episodes of "locking" of his left knee.  An 
increased rating under Diagnostic Code 5258 requires that 
there be dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is no medical evidence that the veteran experiences 
these symptoms.  As such, a higher rating is not warranted 
under this diagnostic code either.  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
disability since there has been no showing that it has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A rating in excess of 10 percent for the veteran's service-
connected left knee disability is denied.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals











 

